EXAMINER’S REASONS FOR ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest a thermally conductive sheet comprising the specified amounts of thermally conductive filler and at least one of the recited elastomers or rubbers, wherein the sheet has the recited thermal conductivity, compression strength, tensile strength, and gel fraction (claim 2).
 	KUMAMOTO ET AL (US 2018/0194122) and TW 2016-031117 fail to specifically disclose thermally conductive sheets with the recited low gel fraction.
	YAMAOKA ET AL (US 4,722,973) fail to disclose thermally conductive sheets with the recited amount of thermally conductive filler, or compression strength, or low gel fractions.
	OZAWA (US 2010/0009109) fail to disclose thermally conductive sheets with the recited thermal conductivity, compression strength, or tensile strength.

	DE 29522138 fail to disclose thermally conductive sheets with the recited thermal conductivity or low gel fraction.
	CN 1603383 and WO 2013/099089 and JP 2005-042096 and FUNAHASHI (US 2011/0009544) fail to disclose thermally conductive sheets with the recited thermal conductivity, tensile strength, or low gel fraction. 	FUN fail to disclose thermally conductive sheets with the recited thermal conductivity, tensile strength, or low gel fraction.
	JP 2010-132866 and JP 2010-132856 and JP 2017-126614 and JP 2017-126614 fail to disclose thermally conductive sheets with the recited low gel fraction.
	TW 2016-31117 and JP 2011-162642 and YAJIMA ET AL (US 2013/0112389) and UIBEL ET AL (US 2016/0263791) and GREINER ET AL (US 2005/0049345) fail to disclose thermally conductive sheets with the recited compression strength or low gel fraction.
	JP 2015-092534 fail to disclose thermally conductive sheets with the recited tensile strength or low gel fraction.
	HAMADA ET AL (US 11,136,484) fails to specifically claim thermally conductive sheets with the recited elastomers or tensile strength.
 	MASAYUKI (US 2002/0158332) and JP 2004-288825 and JP 2011-001540 and JP 2012-038763 and JP 2016-204570 and CHANDRASEKHAR ET AL (US 2011/0040007) and TANAKA ET AL (US 2015/0030835) fail to disclose thermally conductive sheets with the recited compression strength, tensile strength, or low gel fraction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 12, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787